﻿94.	 Mr. President, it gives me great pleasure to begin my address by extending to you our congratulations upon your election as President of the thirty-eighth session of the General Assembly. We are fully confident that, with your great experience and ability, you will make a valuable contribution to the success of this session and to the achievement of results that will meet the aspirations of our peoples. I should like to avail myself of this opportunity to express our appreciation and great admiration for the constructive role and wisdom of your predecessor, Mr. Imre Hollai, during his presidency of the thirty- seventh session. I must also express appreciation for the tireless efforts of the Secretary-General in strengthening the role of the international Organization and its effectiveness in dealing with international problems in the service of international peace and security. It gives me pleasure also to welcome Saint Christopher and Nevis to membership of the United Nations.
95.	At this time our Yemeni people are celebrating the twentieth anniversary of the 14 October Revolution which, under the leadership of the National Political Front, proclaimed the determination of our people to put an end to British occupation and colonialism and to achieve our aspirations of national liberation and socio-economic progress. After a long and militant struggle, in which our people made many sacrifices and lost many martyrs, we were able to gain our national independence on 30 November 1967. Today, under the leadership of the Yemeni Socialist Party, our people are struggling to complete the next phase of the national democratic revolution, which is socialist in scope, and strongly defend their revolution. They are struggling to obtain gains and achievements in the economic, social and cultural fields, always with the aim of improving the material and spiritual levels of our people.
96.	In collaboration with our brothers in the northern part of the country we are making serious efforts to achieve Yemeni unity and the aspirations of the Yemeni people. Through the fraternal meetings between the leaderships of the two parts of our country, and within the framework of the Higher Council of Yemen, we were able to achieve co-ordination between those two parts and take important steps forward in our efforts for unification, in respect of a number of political, economic and social issues that serve the interest of our people and its unity.
97.	Within the framework of our steadfast foreign policy, which stems from the principles of peaceful coexistence, and is based on respect for national sovereignty and independence, and non-intervention in the internal affairs of others, Democratic Yemen is establishing balanced and friendly relations with its neighbours within the region and with numerous countries in the world. It also contributes to the Movement of Non-Aligned Countries to which it belongs, and to all international and regional organizations, and it stands alongside the forces of peace and progress, to preserve international peace and security, and to achieve the progress and well-being to which all the peoples of the world aspire.
98.	The most distinguishing feature of the current session of the General Assembly is that it is being held at a time when the international situation is passing through its worst period since the Second World War. There is a dangerous deterioration in international relations due to the confrontation policy and the return to cold-war principles by the American Administration, which seeks to impose its force and military supremacy, its hegemony and subjugation. Today, we are a long way from achieving the basic objective of the Charter of the United Nations, namely the peace for which the peoples of the world are struggling.
99.	Imperialist forces, headed by United States imperialism, are the main source of tension, instability and the undermining of peace in the world. Indifferent to charters and international rules, these forces threaten the stability and security of all peoples seeking freedom and independence, peoples which have liberated their countries and 
are seeking to reinforce their independence. As a result of this aggressive United States imperialist policy, many areas in the world are still hotbeds of tension, especially the Middle East, South Africa, Central America, the Caribbean and South-East Asia. Furthermore, aggression is being practiced against independent sovereign States, and the seeds of dispute are being sown between countries, thus impeding their peoples from achieving their political and economic independence, and threatening their national sovereignty and territorial integrity, as well as jeopardizing world peace.
100.	Even worse, humanity at large is passing through a critical phase in its history, living under the threat of nuclear war because of the dead end reached in the negotiations for arms limitation and reduction, as a result of the intransigence of the imperialist forces which are seeking to impose new military programmes and perfect additional weapons of mass destruction, and trying to impose dangerous theories on the peoples, in order to induce them to accept the principle of nuclear war and the possibilities of the launching of a  lightning war  or a  limited war .
101.	Those imperialist policies bring the threat of an international catastrophe and it is our duty here to unite to prevent such a catastrophe. Thus we affirm our desire to achieve our common objective, peace, and to put an end to political and military escalation and to work for international co-operation for the mutual benefit of all peoples and States.
102.	The Middle East is experiencing a most explosive situation as a result of imperialist schemes and conspiracies aimed at liquidating the national forces and progressive regimes, imposing United States military and political hegemony on the region and violating the inalienable rights of the Palestinian people struggling under the leadership of the Palestine Liberation Organization [PLO], its sole legitimate representative, for the exercise of its inalienable rights to return to self-determination and to the establishment of its own State in its homeland.
103.	In order to implement its racist expansionist policy, and encouraged by its strategic ally, the United States, Israel continues its acts of aggression against the Arab countries, while occupying Palestinian and Arab lands. It carries out the most vicious suppression and massacres of the Palestinian people, the expansion of settlements and the confiscation of land, property and water, altering the geographical and cultural features of the occupied territories.
104.	The International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983, emphasized that the Palestine issue is at the core of the conflict in the Middle East and that no just, comprehensive and lasting peace can be achieved without the total withdrawal of Israel from occupied Palestinian and Arab lands, including Jerusalem, and the restoration of the inalienable national rights of the Palestinian people. The report of the Conference* called for an international conference as a framework for the solution of the problem, with the participation of all the parties concerned, including the PLO on an equal footing with all the other participants.
105.	Democratic Yemen calls for the implementation of the numerous resolutions adopted by the international community to deter Israeli aggression and put an end to the suffering of the Palestinian people. It demands the imposition against Israel of the sanctions provided for in Chapter VH of the Charter of the United Nations, and the ending of Israel's contemptuous attitude towards the international community.
106.	This attitude is encouraged by the United States which gives unlimited support to Israel's attempts to subjugate our Arab peoples and uses the results of Israeli aggression to try to impose partial settlements. These imperialist Zionist schemes have become clear in Lebanon, for the alliance of Zionism and imperialism, after having committed bloody massacres and barbaric destruction through the military invasion of Lebanese territory last year, is now attempting to impose suspect settlements and agreements on Lebanon and the presence of multinational forces on its land. One of the principal objectives of the United States and Israel in Lebanon is to strike at Lebanese national unity, divide Lebanon from the Arab world and turn it into an arena for civil war, paving the way for a scheme to partition Lebanon, erase its Arab character and impose United States and Israeli domination over it. This conspiracy has been unmasked as a result of the aggressive role undertaken by the United States forces in the Lebanese civil war and their shelling of Lebanese national positions.
107.	The United States military intervention in Lebanon demonstrates the dangers facing our Arab peoples, as represented by the United States military presence in bases and war fleets in Arab territories and waters, which would take people back to the age of colonialism and endanger the security and stability of our Arab people as well as their sovereignty, independence and progress.
108.	We believe that the Lebanese problem can be settled only through national reconciliation. In this context, we wish to reaffirm the joint statement issued on 1 October 1983 as a result of the visit of President Ali Nasser Mohammed to the Soviet Union, when the two parties expressed the conviction that a prerequisite for this settlement is the assurance of Lebanese independence and territorial integrity, the cessation of United States aggression in Lebanon and the implementation of the Security Council resolutions concerning the immediate, unconditional and total withdrawal of Israeli forces from Lebanon.
109.	We support the fundamental position of the Syrian Arab Republic and the national forces in Lebanon. We condemn all those that threaten Syria, which is confronting the imperialist and Zionist plots and schemes in the region.
110.	Democratic Yemen, while expressing anxiety at the continuing Iran-Iraq war, expresses the hope that very soon a peaceful settlement will be reached and that the endeavours to end the war will be crowned with success, so that all efforts may be directed to confronting the common enemy, imperialism and Zionism, and achieving the objectives of development in the interest of our peoples.
111.	Southern Africa is another trouble spot as a result of the position adopted by the Western countries, headed by the United States, which support the racist regime in South Africa and the policy of apartheid which that regime practices in the political, economic and military spheres. Those countries prevented the International Conference in Support of the Struggle of the Namibian People for Independence, held in Paris from 25 to 29 April 1983, from adopting recommendations on the imposition of mandatory sanctions against the racist regime in South Africa and they encourage that regime to ignore the will of the international community and its resolutions and continue to threaten the security and the stability of the front-line African States. Democratic Yemen, while calling for the immediate implementation of Security Council resolution 435 (1978) concerning the independence of Namibia, confirms its support for the struggle of the Namibian people for their independence, under the leadership of SWAPO, and condemns the imperialist racist 
attempts to link Namibian independence with the withdrawal of Cuban forces from Angola. We also support the struggle of the people of South Africa against the illegal racist regime, the front-line States in their resistance to the repeated acts of aggression of South Africa and the economic embargo against the Pretoria regime. We call on the international community to impose restraining sanctions against South Africa, especially since the international community has condemned racism as the most heinous crime against humanity.
112.	The peoples of Latin America are facing the military build-up, economic embargo and intervention in their internal affairs imposed by the United States Government, which aspires to impose on them its political and economic domination. That Government, by carrying out important military exercises in the Central American region and extending political and military support to its client regimes and mercenaries, and by directing all its material, political and military potential against the militant peoples in this region, offers but another proof of its hostile intentions in various parts of the world. While reiterating its support for Cuba, Nicaragua and Grenada in their confrontations with United States policies, practices and pressures, Democratic Yemen calls upon the international community to adopt measures to defeat such schemes and reconfirms its belief in the right of the States and peoples of the region to choose their own methods of economic and political development. At the same time we renew our support for the national liberation movements in Central America and the Caribbean, especially in Puerto Rico.
113.	We are struggling for peace, as we struggle with the peoples seeking their independence, and for that reason Democratic Yemen confirms once more its support for the right of the Sahraoui people to self-determination and the realization of its independence and sovereignty, and calls for direct and immediate negotiations between the Government of Morocco and POLISARIO  and the strengthening of the efforts being made by the OAU to achieve that goal. We condemn any imperialist intervention in the internal affairs of Afghanistan and Kampuchea, and we appeal for respect for their rights to independence, sovereignty and stability. We praise the proposals made by the Indo-Chinese countries for peace and stability in their region. We also support wholeheartedly the proposals of the Afghan Government designed to bring an end to and prevent foreign interventions. We call upon Afghanistan's neighbours to enter into negotiations with the democratic Afghan Government in order to reach solutions to outstanding problems.
114.	Democratic Yemen also reaffirms the need to respect the sovereignty and territorial integrity of Cyprus, as well as its status of non-aligned State. We support the proposals of the Democratic People's Republic of Korea aimed at reuniting that country by peaceful means and call for the withdrawal of foreign forces from South Korea. Because of our neighbourly and historic relations with the countries of the Horn of Africa, we are concerned about security and stability in that region. We are of the view that such security and stability can be achieved only through respect for the independence and sovereignty of the countries of that region, as stipulated in the charter of the Organization of African Unity. We also earnestly desire the improvement of relations between the countries of that region so that common interests may be better served. In Chad, we support the efforts of the OAU to resolve the problems of that country and we condemn imperialist attempts to impede a peaceful and rapid solution by an escalation of military intervention that threatens the security of the people and the territorial integrity of Chad.
115.	The international community's call for disarmament confirms the priority of this issue and the need to resolve it immediately. The arms race, especially the nuclear arms race, has reached dangerous levels and poses a threat to the entire world. Imperialist preparations for a nuclear war represent a most vicious crime against humanity. The nuclear strategies adopted by the United States Administration and its allies in the North Atlantic Treaty Organization [NA TO] are designed to achieve nuclear supremacy and to prepare for a nuclear war, We praise the numerous peaceful initiatives taken by the Soviet Union to reduce the dangers of nuclear war, to strengthen world peace and to bring about peaceful coexistence. At the same time we condemn the imperialist strategies which do not serve humanity. We call upon the United States Government and its allies in NATO to respond positively to those initiatives, and we condemn the Western assistance being given to strengthen the nuclear capabilities of the two racist regimes in South Africa and Israel, thereby increasing the dangers of nuclear war in the Middle East and in Africa. The economic resources that are being wasted on the arms race and the fact that millions of human beings in various parts of the world lack the basic necessities of life confirm the strong relationship between disarmament and development. The vast amounts of money spent on armaments each year, totalling some $700 billion, affect natural resources, harm the environment and impede the settlement of the more urgent international problems.
116.	In line with our conviction of the need for a continuous struggle for peace and the economic development of the developing countries, we call for the immediate implementation of the resolutions adopted in the Final Document of the two special sessions of the General Assembly devoted to disarmament, and we demand that the necessary resources should be devoted to economic development and that the existing gap between the industrialized countries and the developing countries should be reduced. We also insist on the need to accelerate the international disarmament campaign.
117.	The arms race, exemplified in the intensive military build-up of the United States as well as the formation of the Rapid Deployment Forces, whose manoeuvres extend into a number of non-aligned countries, is aimed at shaking the stability of those countries, threatens their security and increases die danger of tension throughout the world. The military manoeuvres carried out by United States forces in the Middle East in 1982 and 1983 represent a form of oppression and threat brought to bear by the United States in an attempt to terrorize the peoples of the region and to blackmail them, as well as to expand United States influence, dominate the region entirely and exhaust the resources of the area. Such provocative exercises are hostile actions against the peoples and the countries of the Middle East and a direct threat to their sovereignty. They are in contradiction to the Charter of the United Nations and to the principles of international law and non-alignment. The sophisticated American weapons, including the AW ACS spy planes which are employed in such exercises near the shores and the territory of Democratic Yemen, and the escalation of aggressive activities of the United States thrust the region back into the age of colonialism and control of all the resources and wealth of its population. They are also an extension of the dangers and threats existing in the Indian Ocean as a result of the expansion of military bases and the American military presence, especially in Diego Garcia.
118.	Democratic Yemen will not fail to pursue its efforts and its peaceful activities aimed at achieving stability and peace in that region and at removing the threats of the 
imperialist presence, in lin9 with the interests of the peoples of the region. We have on more than one occasion called for ridding the Red Sea and Indian Ocean and the whole of the Middle East of foreign military bases. We renew our call for making the Indian Ocean and contiguous areas a zone of peace, and we call upon the international community to adopt immediate measures to put an end to the impediments being placed by the United States and its allies in the path of convening an international conference on the Indian Ocean at the beginning of 1984, as has been decided, particularly since that conference has already been postponed for several years now.
119.	The continuous deterioration in the world economic situation is a threat to international relations. The resulting negative economic effects have increased anxiety among the developing countries, especially since development there has been threatened and, in many cases, stopped. The least developed countries have not achieved any development comparable to the ratio of development achieved in 1980.
120.	The widening gap between the industrialized and the developing countries is due to the unfair economic policies adopted by the industrialized capitalist countries. The increasing protectionist stand in the industrialized capitalist countries, the rising costs of their exports, together with the constantly lower prices for the exports of developing countries, as well as the increasing rate of interest on loans, have created a huge deficit in the balance of payments of the developing countries.
121.	These countries are now labouring under an enormous foreign debt which amounted to $630 billion at the end of 1982, while the interest rate on this debt amounts to $130 billion annually.
122.	The developing countries, in a number of international forums, have come forward with practical proposals and constructive ideas to reduce the implications of the international economic-crisis, taking into consideration the interests of both the industrialized and the developing countries. In this respect, the Economic Declaration adopted at the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi from 7 to 12 March, the proposals contained in the Buenos Aires Platform  and the resolutions adopted at the sixth session of the United Nations Conference on Trade and Development  have been proposed to try to achieve economic recovery from the world crisis. Perhaps the problem lies in the fact that the proposals for world-wide negotiations to create a new international economic order have not been met with the necessary good will and political will on the part of the industrialized capitalist countries. In fact these countries have rejected the principle of total participation, on a footing of equality, with the developing countries.
123.	Democratic Yemen, like all the other developing countries, especially the least developed, faces enormous economic problems resulting from the deteriorating international economic situation. This confirms the necessity of redoubling efforts during the thirty-eighth session to find practical and immediate solutions to the international economic crisis, since this deterioration constitutes a threat to the future of both the industrialized and the developing countries, at the economic and political levels, especially since we live in a world in which interdependence is increasing.
124.	The deteriorating international situation emphasizes the important role of the United Nations in achieving peace, as provided by the Charter of the United Nations. Today, the Organization is being impeded in its efforts to achieve its objectives as a result of the intransigent attitude of the imperialist forces which deal with international problems outside the framework of the United Nations, and that of the United States to the work of the Security Council through exercise of its right to veto, thus impeding the efforts of the United Nations to terminate or eliminate areas of conflict and to adopt the necessary steps to achieve disarmament.
125.	Our country has always endeavoured to work with all countries interested in securing international peace and security and in strengthening the role of the United Nations, in an effort to find peaceful solutions to the problems facing the world. We hope that at this session we will be able to create a better international climate, so as to reduce tension in the international situation and to make the Organization a basis for international cooperation for peace, disarmament and economic development.





 






